Ogden, J.
In this cause there were three judgments of the .same court, in relation to the same subject matter, and from the third an appeal has been taken, which presents for decision the question in relation to the authority of the District Court, at a subsequent term, over its former judgments and decrees; and how, and to what extent, that authority may be exercised. At common law the courts had no revisory power over their own judgments, especially after the term of the court in which the judgments were rendered. And in States and countries where the law and chancery jurisdiction are maintained separate and distinct, the only relief against a judgment at law, after the adjournment of the term, is by an original suit in chancery.
*195In this State, where the courts have general jurisdiction without regard to any distinction between law and equity, the District Court may exercise a revisory power over its own judgments and decrees after the adjournment of its term, as a court in chancery may over a judgment at law; but in doing so, it must be governed by the same rules and subject to the same restrictions as a court of equity, in the exercise of that important authority.
It has been repeatedly decided by this court, that the District Court may vacate its judgment of a former term, and grant a new trial for good cause shown; but that must be done by an original proceeding instituted especially for that purpose. (9 Texas, 59; 8 Texas, 341; 17 Texas, 120; and 18 Texas, 132.)
After a judgment is rendered, and the adjournment of the court for the term, the cause has passed from the jurisdiction of the court, and will then require an original suit to set that judgment aside, which must be brought in the ordinary form, with service on the opposite party. The petition for that purpose must, among other things, “ set out sufficient matter to “ have entitled the party to a new trial, if applied for at the “ term, and a sufficient legal excuse for not having then made the “ application.” (17 Texas, 120; 13 Texas, 444; 18 Texas, 134.)
Upon the authority here cited, we are constrained to decide that appellants failed to pursue the method to obtain a new trial pointed out by the law and precedent as requisite, after the adjournment of the term of the court; and that the court erred in entertaining a simple motion for a new trial, and in vacating the judgment of 1867 upon the motion filed. The appellants not only failed to adopt the only legitimate course to bring the matter a second time before the court, but they also failed to present to the court such a cause of equity as would entitle them to the relief asked; as they showed no reason for not appearing at the former term of the court, and pleading their defense. The judgment entered at a former term of the court was final, and the rights of the parties had become vested, and as a consequence, the court had no farther jurisdiction over the matter, and could exercise *196none legitimately, excepting as pointed out by law; and as the court had no jurisdiction, then all orders or decrees entered in relation to the subject matter, must be null and void (McKeen v. Ziller, 9 Texas, 59); and if the judgment of the court vacating the judgment of August, 1867, was void, then the judgment in 1870, setting it aside, and ordering out execution, must be valid.
This view of this cause renders it unnecessary to notice the errors in the first judgment of the court in this cause, as that judgment is not properly before us for revision. There were errors in the first judgment, and the second was void; and as the third judgment (the one appealed from) was simply setting aside a void judgment, we see no error sufficient to authorize a reversal. It is therefore affirmed.